Title: To Thomas Jefferson from William C. C. Claiborne, 20 May 1807
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir,
                            New-OrleansMay 20th 1807.
                        
                        When a Secretary for this Territory shall have been named, and entered on the duties of his office, I trust
                            my temporary absence may be permitted;—I could wish to proceed direct to the U. States; but if Mrs. Claiborne’s present
                            State of health, should continue, it would be my desire, to call either at Pensacola, or the Havannah.—
                        If a Citizen of this Territory, should be appointed Secretary, I know of no one, with whom, I should be more
                            pleased than Julian Poydras or John Baptist Macarty; they are both honest men; the former is a Frenchman by birth; the
                            latter a Creole of the Country, and would on that account be more acceptable to the people.—
                        I understand that on this morning, an important cause has been determined by the Superior Court of
                            this Territory; It was one, in which Edward Levingston was the real Plaintiff & the City of New Orleans defendant;
                            it involved a question as to the right of property, to some land in front of the Fauxbourg, of New Orleans; Land made by
                            the River and over which the City has heretofore exercised a right of ownership;—The decision however is in favour of Mr.
                                Levingston, and gives to him & those concerned with him, a property which is
                            estimated by some at two hundred thousand Dollars.—I will obtain from Mr Gurley a statement of this case, and will
                            transmit it to the Secy of the Treasury; my impression is, that the U. States are the legal claimants to the Land in
                            question.—
                        I am Sir, your faithful friend.
                        
                            William C. C. Claiborne
                            
                        
                        
                    
   Mr. Levingston’s Interest in the Land is said to be one third; I am myself of opinion that its value is
                                over-rated—I do not suppose it can be worth more than 150 thousand dollars.—

               